DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/19/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 10316586 teaches a drilling device similar to the claimed invention with, among other things, a piston 60, space portions 230 and 240, main body 1, and drill bit 90.  However, it is not taught that there is a valve unit for controlling fluid discharge from the second space portion through the first communication hole to the hollow portion (the disclosure states that the piston itself acts as a valve and thus no other valve is needed; col. 10, lines 49-57). Nor is it taught that there would be a method step of guiding operating fluid discharged to the hollow interior back inside the piston before guiding the operating fluid through a bit unit (fig. 5 shows the fluid discharged into the hollow interior of the body, but the path 45 back into the piston is blocked).
US 20030230430 teaches a drilling device similar to the claimed invention with, among other things, a piston 9, space portions 28 and 29, main body 11, and drill bit 8.  However, it is not taught that there is a valve unit for controlling fluid discharge from the second space portion through the first communication hole to the hollow portion (the disclosure makes no mention of valves at all). Nor is it taught that there would be a 
US 6047778 teaches a drilling device similar to the claimed invention with, among other things, a piston 285, space portions 286 and 287, main body 256, and drill bit 14.  However, it is not taught that there is a valve unit for controlling fluid discharge from the second space portion through the first communication hole to the hollow portion (the disclosure refers to valves 228 and 302. 228 is a gas charge valve that is not associated with the piston. 302 is a float valve also not associated with the piston). Nor is it taught that there would be a method step of guiding operating fluid discharged to the hollow interior back inside the piston before guiding the operating fluid through a bit unit (piston does not have communication holes/channels).
The other cited prior art of record, whether considered alone or in combination, fails to teach or suggest the missing limitations noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674